The opinion of the court was delivered by
The Chancellor.
The motion to nonsuit presented to the court below this question, whether the contract between Mr. Parry and the railroad company permitted Mr. Parry to quit the branch road train before it reached its destination, and, proceeding in advance of it, continue his journey in a train with which it did not connect and was made available to him only by accidental delay.
It is established, by the course of judicial decision, that when a person, who purchases a' railway ticket to a certain place, takes his seat in a particular train that goes to his destination, he cannot, without permission of the railway company, while the train is reasonably pursuing the duty of the carrier, leave it and take another train and complete his journey under the same contract. The reason is that his contract is entire, and neither he nor the company can be required to perform it in -fragments. State v. Overton, 4 Zab. 435; Petrie v. Pennsylvania Railroad Co., 13 Vroom 449; Cheney v. The Boston and Maine Railroad Co., 11 Metc. 121; Dietrich v. Pennsylvania Railroad Co., 71 Pa. St. 432; The Oil Creek and Allegheny River Railway Co. v. Clark, 72 Id. 231; Vankirk v. Pennsylvania Railroad Co., 76 Id. 73; Hamilton v. New York Central Railroad Co., 51 N. Y. 100; Wyman v. Northern Pacific Railroad Co., 34 Minn. 210; McClure v. Philadelphia, Wilmington and Baltimore Railroad Co., 34 Md. 532; Stone v. Chicago and Northwestern Railway Co., 47 Iowa 82; Churchill v. Chicago and Alton Railroad Co., 67 Ill. 390; *554Cleveland, Columbus and Cincinnati Railroad Co. v. Bartram, 11 Ohio St. 457; Hatten v. Railroad Co., 39 Id. 375; Wilsey v. Louisville and Nashville Railroad Co., 83 Ky. 511.
It is not necessary that the contract of carriage should be fully set out in the passenger’s ticket. The ticket is a mere token that the fare has been paid, and that the passenger has the right to be carried to the destination it indicates, according to the reasonable regulations of the railway company. Such regulations, at least so far as they are known to the passenger, enter into the contract of passage, and' it is the duty of the passenger to conform to them.
The proofs of the plaintiff below very clearly exhibited that Mr. Parry was familiar with the regulations under which the defendant company was accustomed to transport passengers between Riverton and Mount Holly, upon such tickets as the one he purchased. He admits that he knew that the local accommodation train was apt to be belated, and that the train upon the branch road did not connect with it, and hence that the latter train would not continue to the Broad street station in Burlington until the former had passed, and that it was possible occasionally to catch it, by quitting the branch road train while it was waiting upon the Y and walking a half mile to the Broad street depot. Indeed, it was his accurate knowledge of the regulations of the company, and the delay they occasioned, that prompted him to disregard them when he saw an opportunity to expedite his transit.
He states that he could have purchased an excursion ticket from Riverton to Burlington and back, and another from Burlington to Mount Holly and return, for the same price that he paid for the single excursion ticket from Riverton to Mount Holly and return, and in that way have secured the undoubted right to return by the local accommodation if he could have caught it. But he did not purchase the two excursion tickets and make his contract in that way. He chose rather to buy the single ticket, which expressly provided that he should be transported between the terminal points of his journey “ via Burlington Branch,” and subjected him to the *555regulations that he should be carried to the Broad street station and there change to the cars of a connecting train.
Under authority of the rule referred to, even in absence of the express notice upon his ticket that he should not “stop off en route ” after he had once started in a train, it may be questionable whether it would not have been an abandonment of his contract if he had left the train, while it was duly performing its duty, at any other point than that which the regulations designated for that purpose. The notice upon the ticket simply served to call attention to that rule. But in deciding this case it is not necessary to determine that question. The additional fact that, with the express notice which the ticket gave before him, he quit the branch train with the deliberate intention of not again taking either it or its connecting train, appears, and in light of such fact his non-conformity to the regulations which entered into his contract, and consequent infraction of that contract and abandonment of his rights thereunder, become too conspicuous to admit of doubt.
There was nothing in the evidence to indicate that the regulations of the defendant company were not reasonable, and it is admitted that the train abandoned was pursuing its way as those regulations required.
Under these conditions the conductor was justified in demanding a new fare, and, upon the refusal of Mr. Parry to pay it, to remove him from the train in the manner that was adopted. State v. Overton, supra.
It is our conclusion that the plaintiff below should have been nonsuited, and hence that the judgment now reviewed must be reversed.